Citation Nr: 0621306	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation and/or Department of Veterans 
Affairs (VA) outpatient dental treatment for a dental 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Regional Office 
(RO) in Waco, Texas, which denied compensation as well as VA 
outpatient treatment for a dental condition.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran had four teeth extracted (numbers 7, 8, 9, 
and 10) while on active duty, which was unrelated to dental 
trauma and did not involve impairment of the mandible, loss 
of a portion of the ramus, or loss of a portion of the 
maxilla

3.  The veteran was separated from active duty in 1970 but 
did not file a claim for VA outpatient dental treatment until 
2002.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient dental treatment, have not been met.  38 U.S.C.A. 
§ 1110, 1712 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.381, 
4.149, 4.150, 17.161 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking compensation and VA outpatient dental 
treatment as a result of having four teeth extracted while on 
active duty.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The duty to notify provisions have been satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  An October 2002 
letter by the RO informed the veteran that additional 
information or evidence was needed to support his claim for 
service connection for a dental disorder, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

Unfortunately, the October 2002 letter did not notify the 
veteran of the information needed to obtain VA outpatient 
dental treatment.  However, subsequently issued supplemental 
statements of the case notified the veteran of the laws and 
regulations pertaining to VA outpatient dental treatment.  
Also, the October 2002 letter did not notify the veteran of 
the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for a dental condition.  However, since 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.

II.  Merits of the Claim

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 .F.R. § 3.303(d).

The record shows that the veteran had four teeth extracted 
shortly after entering service in 1966.  He is now seeking 
compensation as well as VA outpatient dental treatment as a 
result of these four teeth having been extracted.  However, 
because the veteran's extracted teeth do not involve 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla, compensation is not 
warranted.  In addition, because the veteran did not 
experience dental trauma in service and did not file a time 
claim for one-time corrective dental treatment, VA outpatient 
dental treatment is also not warranted. 

The veteran is not entitled to VA compensation benefits as a 
result of having four teeth extracted in service.  
Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  Otherwise, a 
veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

In this case, the veteran does not meet the criteria for 
compensation based upon the dental history and current 
examination findings that do not show any of the compensable 
elements being met.  The veteran indicated that he sought 
dental treatment during boot camp for a chipped tooth.  When 
he went in to get it fixed, however, four of his teeth were 
extracted without his consent.  Indeed, the veteran's service 
medical record show that on September 2, 1966, he had four 
teeth extracted (numbered 7, 8, 9, and10).  However, the 
veteran's service medical records make no reference to 
impairment of the mandible, loss of a portion of the ramus, 
or loss of a portion of the maxilla.

In light of these findings, the veteran is not entitled to 
compensation for missing teeth 7, 8, 9, and 10, as 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  As the veteran does not 
have one of the dental disorders listed under 38 C.F.R. § 
4.150, there is no basis for an award of compensation based 
on the veteran's loss of teeth.

The Board also finds that criteria for eligibility to receive 
VA outpatient dental treatment have not been met.  Generally, 
a veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A.  
§ 1712 and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the record shows that the 
veteran does not have an adjudicated service-connected 
compensable dental condition, nor has he alleged that his 
dental condition would warrant a compensable rating under the 
rating schedule.  See, e.g., 38 C.F.R. § 4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In this case, the veteran was discharged from 
service in 1970 but did not file a claim for dental treatment 
until 2002.  Thus, his application is clearly untimely under 
the aforementioned eligibility category.

The Board notes that 38 U.S.C.A. § 1712 (b)(2) provides that 
a veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.  The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  However, 38 U.S.C.A § 1712(a)(2) became 
effective in 1981 and was held to be inapplicable to veterans 
who were released from active duty prior to this time.  See 
Woodson v. Brown, 8 Vet. App. 352 (1995).  Accordingly, the 
holding in Mays is not applicable in the veteran's case.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).  In this case, the record contains no evidence that 
the veteran currently has a dental condition that resulted 
from combat wounds or other service trauma.  This evidence 
includes the veteran's service medical records as well as 
post-service dental records from R.G., D.D.S., none of which 
show any evidence of dental trauma.  Thus, the Board must 
find that the veteran is not eligible for VA dental care on a 
Class II (a) basis.

Other categories of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Other categories of eligibility under 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
Again, however, neither the contentions of the veteran nor 
the evidence of record contains any indication that this 
eligibility category is applicable.

The Board thus concludes that the only class of veterans 
seeking service connection for purposes of VA dental 
treatment that is arguably applicable to the veteran is Class 
II (2), those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at the time of discharge or release from active 
service, which took place before October 1, 1981.  However, 
persons qualifying under Class II (2) must make application 
for treatment within one year of discharge.  The veteran did 
not do so.  Accordingly, service connection is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to compensation and VA outpatient dental 
treatment for extraction of four teeth is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


